 THE RICHARDW. KAASE COMPANY2453.The Respondenthas not engaged in unfairlabor practicesas alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, I recommendthat the complaint as amended be dismissed in its entirety.I further recommend that the objections to the election be overruled and the re-sults of the election of March 23, 1962, be certified.The RichardW. Kaase CompanyandAmericanBakery and Con-fectioneryWorkers International Union,Local 219, AFL-CIOBakery and Confectionery Workers International Union, Local19,IndependentandAmerican Bakery and ConfectioneryWorkers International Union, Local219, AFL-CIO.Cases Nos.8-CA-2597 and 8-CB-575.March 8, 1963DECISION AND ORDEROn July 25, 1962, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondents had not engagedin certain other alleged unfair labor practices and recommended thatthe complaint be dismissed as to such allegations.Thereafter, theGeneral Counsel and the Charging Party, herein called ABC Local219, filed exceptions to the Intermediate Report and supporting briefs.Respondents did not file any exceptions, but the Respondent Com-pany, herein Kaase, did file a reply brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord, including the Intermediate Report, the exceptions, and thebriefs, and hereby adopts the findings, conclusions and recommenda-tions of the Trial Examiner to the extent that they are consistent withthisDecision and Order.1.We adopt the Trial Examiner's Section 8(a) (1), (2), and (3)findings, detailed in the Intermediate Report, to which Kaase did notexcept, based on Kaase's conduct on October 24, 1961, and thereafter,in coercing its employees to join the Respondent Union, herein calledBWC Local 19, and to abandon their freely chosen representative,141 NLRB No. 13. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDABC Local 219; contributing support to and recognizing RespondentBCW Local 19; and signing a contract with BCW Local 19 whichcontained a union-security clause, implemented by checkoff provi-sions, at a time when BCW Local 19 did not represent an uncoercedmajority of its employees, and which limited benefits to BCW Local19 members.2.We disagree with the Trial Examiner's conclusion that it waslawful for Kaase to refuse to bargain collectively with ABC Local219 on or about October 25, 1961, and thereafter.The record reveals and the Trial Examiner found that Board cer-tified ABC Local 219 on April 18, 1960, as the exclusive bargainingrepresentative of the bakery employees of Kaase and three otheremployers.On June 14, 1960, Kaase and ABC Local 219 executed aseparate collective-bargaining agreement effective initially to Sep-tember 30, 1961, containing a valid union-security clause and a check-off provision. In February 1961, Kaase, an established retail bakerychain in Cleveland, was purchased by Sklar, a skilled baker, Chitlik,an attorney, and their associates.The new owners continued to recog-nizeKaase's contract with the ABC Local 219, and accepted thatunion as the representative of Kaase's employees.Kaase also con-tinued checking off dues for ABC Local 219, pursuant to the contract.In May and June 1961, Kaase's new owners proposed certain contractmodifications to ABC Local 219.After July 28, 1961, the partiesheld a series of negotiating meetings, the last of which occurred onOctober 24, 1961, in an effort to reach a new agreement to replace theexpiring one.However, no agreement was reached, and Ezinski,president of ABC Local 219, announced that a strike would start onthe morning of October 26,1961.Following this announcement, as detailed in the Intermediate Re-port,Kaase's officers immediately met with officials of RespondentBCW Local 19 and arranged for them to solicit authorization cardsin Kaase's offices the next day.When they appeared for this purposeon October 25, Kaase's employees stopped work en masse to protesttheir presence.Sklar insisted that Respondent BCW Local 19's rep-resentatives remain, however, and Kaase and BCW Local 19 engagedjointly in threatening employees with discharge and otherwise coerc-ing them for the purpose of securing a majority for BCW Local 19and undermining the status of ABC Local 219. Twenty-eight em-ployees, a majority of the 48 then employed by Kaase, signed au-thorization cards for BCW Local 19 as a result of this illegal conduct.However, seven, who were later to be discharged, refused to do so.'Later the same day, President Ezinski of ABC Local 219 attemptedto negotiate further with Kaase Official Sklar. Sklar refused, saidThe seven employees are Frank Hamilton,Rudolph Klun, Robert Lohr, Anna Lutch,Hence Moore, Theodore Randles, and Willard Thompson. THE RICHARD W. KAASE COMPANY247Kaase would have "no further business" with ABC Local 219, andinformed Ezinski that Kaase had a signed contract with BCWLocal 19.In these circumstances, we conclude and find, contrary to the TrialExaminer, that Kaase's refusal to bargain with ABC Local 219 wasunlawful.The Board has held that a certification of a collective-bargaining representative, such as that accorded ABC Local 219 inApril 1960, creates a presumption of the certified union's continuedmajority status after the expiration of a year,2 unless a doubt as tothe representative's majority status is raised in good faith.'Applying these principles to the present case, it is clear that onOctober 25, 1961, and thereafter, Kaase had a continuing obligationto bargain with ABC Local 219, because the circumstances clearlyreveal that Kaase's doubt as to that union's continued majority statuswas not in good faith.4 Thus, the record in the present case containsno evidence which provides any legitimate ground for Kaase to believethat ABC Local 219 had lost its majority status prior to the time itrequested Kaase to resume bargaining on October 25, 1961. The evi-dence shows not only that on October 24, 1961, Kaase recognized andbargained, with ABC Local 219, but also that a few hours later KaaseOfficials Sklar and Chitlik declined a request for recognition by Re-spondent BCW Local 19's vice president, Friedman, because of ABCLocal 219's status.Nor is there any evidence that ABC Local 219 lostitsmajority the following day, or later.For as Sklar himself testi-fied, on October 25, 1961 (prior to his refusal to deal further withABC Local 219), he went to the bakery floor to investigate a workstoppage and found BCW Local 19's agent, Friedman, opposed by somany employees that ". . . the entire operation was at a standstill."When Sklar asked several employees what the reason for the stoppagewas, he was told, "As long as Friedman is in the shop we are not work-ing."Nor can Kaase's subsequent coercion of its employees to desig-nate BCW Local 19 provide evidence to rebut the presumption thatABC Local 219 retained its lawfully acquired majority status.Wefind, therefore, that ABC Local 219 continued to be the majority repre-sentative of Kaase's employees.Accordingly, we conclude, contrary to the Trial Examiner, thatKaase's refusal, on October 25, 1961, an ,'L thereafter, to recognize andbargain with ABC Local 219 as the collective-bargaining representa-8 Downtown Bakery Corporation,SuccessortoSmayda'sHome Bakery,Inc.,139 NLRB1352;Southerland's Tennessee Company, Inc.,etc., 102 NLRB 1178.That ABC Local 219 was in fact majority representative of Respondent's employees onthis critical date, as found by the Trial Examiner, appears from the fact that this union'sunion-security contract, with checkoff provisions, had been maintained and applied byoperators of the bakerysinceJune 1960.8 CarterMachineandTootCo , 133 NLRB247;Celanese Corporation of America,95 NLRB 664.SeeCelanese Corporation of America,supra. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of its employees violated Section 8 (a) (5) and (1) of the Act.Additionally, Kaase's action in recognizing BCW Local 19, and inexecuting and thereafter maintaining a collective-bargaining agree-ment with that Union, violated Section 8 (a) (5) and (1) of the Act.3.We likewise disagree with the Trial Examiner's conclusion thatKaase's discharge of the seven employees, referred to above, was law-ful.Significantly, the discharges occurred between October 27 and31, 1961, while Kaase was engaging in the widespread unfair laborpractices heretofore set forth; the seven employees had just refusedKaase's demand that they abandon ABC Local 219 and sign authoriza-tion cards for Respondent BCW Local 19; and some had been ex-pressly threatened with discharge unless they signed up with BCWLocal 19.Three of these seven employees were officials of ABC Local219, and two of these three were on that union's negotiating committeeand currently serving as shop stewards.All seven employees weredischarged by Sklar or at his direction with little or no explanation,without any notice whatsoever, and without any prior warning thattheir services were considered unsatisfactory.Significantly, Sklar,after having worked through all departments and time shifts to be-come thoroughly familiar with the capabilities of all the employees,had agreed with ABC Local 219, 3 months earlier on August 17, thatthese employees would be among those who wouldnotbe laid off in thecontemplated reduction in force.In its reply brief filed in support of the Trial Examiner's conclu-sion, Kaase claimed that the seven employees were discharged for goodcause, and not in violation of the Act.Thus, it is urged that thealleged continued ineptitude and inefficiency of Hamilton, Klun, Lohr,and Thompson did not become apparent or serious enough to warranttheir discharge until late October 1961, that Moore had been generallyunsatisfactory for at least several months because of a weakness foralcohol, and that Lutch and Rand,les had been insubordinate, each onone occasion.There is some evidence in the record to support the existence of thesepurported grounds for dissatisfaction.However, the grounds existedbeforeKaase embarked on the unfair labor practice campaign foundabove, while the discharges were not made until the employees refusedto yield to Kaase's unlawful campaign. In such circumstances, weshall consider Kaase's actual motivation in making the discharges.Examining the present record, we find evidence which shows ad-mitted animus toward ABC Local 219 on the part of Kaase, threatsto compel Kaase's employees to abandon ABC Local 219 and join Re-spondent BCW Local 19, and unlawful assistance rendered to thelatter Union to accomplish such a result.The evidence further shows5 The Radio Officers' Unionof the Commei cial TelegraphersUnion, AFL v. X L.R B ,347 U.S.17, 43, and 51. THE RICHARD IV. KAASE COMPANY249that although Sklar had worked through all departments and allshifts of the bakery in early 1961 and again in July 1961, he did notdischarge the seven employees here involved at those times, but waiteduntil they had refused to comply with his unlawful efforts to forcethem to abandon ABC Local 219 and to join BCW Local 19. More-over, the various reasons, which are now advanced to show that theseven employees in question were discharged for good cause, did notprevent Kaase from agreeing with ABC Local 219 in August 1961 toretain them.The Board finds that all the evidence, and particularly the delayedtiming of the seven discharges so as to coincide with Kaase's otherunfair labor practices, warrants the inference that the discharges werediscriminatorily motivated, and were intended to encourage member-ship on behalf of BCW Local 19 and to discourage membership onbehalf of ABC Local 219.6 Accordingly, the Board finds that theseseven discharges violated Section 8(a) (3) and (1) of the Act.4.We adoptpro formathe Trial Examiner's Section 8(b) (1) (A)and (2) findings, detailed in the Intermediate Report, and to whichBCW Local 19 filed no exceptions.THE REMEDYHaving found that Kaase engaged in certain unfair labor practicesin addition to those found by the Trial Examiner, we shall also orderit to cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Kaase unlawfully refused to recognize and bar-gain with ABC Local 219, we shall order Kaase to bargain collectivelywith ABC Local 219, upon request.Having found that on and after October 25, 1961, the Respondentsthreatened and coerced employees to join Respondent BCW Local19 in order to keep their jobs, and that Kaase discriminatorily dis-charged the seven employees named above for refusing to join BCWLocal 19, we shall issue an order for joint and several reimbursementwith respect to all union dues, fees, assessments, and other obligationsof membership in BCW Local 19, of such employees as joined BCWLocal 19 on or after October 25, 1961, and for reinstatement of thedischarged employees with backpay. In accordance with the policyrecently adopted by the Board, we shall include an allowance of inter-est on all moneys due herein, to be computed at the rate of 6 percentper annum on the basis of separate calendar quarters, with the interestto begin running as of the last day of the calendar quarter for moneyse B. H. Smith et al, d/b/a National Parts Warehouse,132 NLRB1493,1500;MikeTrama(F/V Sandy Boy),125 NLRB151, 158;Benton and Company, Inc,131 NLRB965, 976;Jack G Buncher d/b/a The Buncher Company,131NLRB 1444,1457, and1461 ;Somerville Cream Company,Inc,95NLRB 1144,1155, enfd 199 F 2d 257(C A 1) (1952). 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDexacted or due in that calendar quarter until compliance with ourorder is achieved?Finally, since the Respondents have committed these extensive viola-tions of the Act, and because Respondent BCW Local 19 has alsoviolated Section 8(b) (1) (A) and 8(b) (2) in dealing with anotheremployer,8 we shall issue a cease-and-desist order, which we here deemappropriate to dissipate the effects of the unfair labor practices whichhave occurred, and to effectuate the policies of the Act in the future.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent Company, The Richard W. Kaase Company, Cleve-land, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in American Bakery and Confec-tioneryWorkers International Union, Local 219, AFL-CIO, or anyother labor organization, or encouraging membership in Bakery andConfectionery Workers International Union, Local 19, Independent,or any other labor organization, by discharging, refusing to reinstate,or in any other manner discriminating against its employees in regardto their hire or tenure of employment or any term or condition ofemployment.(b)Assisting or supporting Bakery and Confectionery WorkersInternational Union, Local 19, Independent, or any other labor orga-nization, by soliciting or otherwise coercing its employees to becomeor remain members of such labor organization.(c)Recognizing Bakery and Confectionery Workers InternationalUnion, Local 19, Independent, or any successor thereto, as the rep-resentative of any of its employees for the purposes of dealing withitwith respect to rates of pay, wages, hours of employment, or otherterms or conditions of employment, both until it has complied withthe provisions of this Order requiring it to bargain with AmericanBakery and Confectionery Workers International Union, Local 219,7 SeeJ. J. Hagerty, Inc,139 NLRB 633; QualityCoal Corporation,139 NLRB 492;Seafarers International 'Union of North America,Great Lakes District.AFL-CIO,138NLRB 1142;Isis Plumbing & HeatingCo, 138 NLRB 716; FW. Woolworth Company,90 NLRB 289;A.P.W. ProductsCo, Inc, 137 NLRB 25For the reasons stated in their dissenting opinion inIsis Plumbing,Members Rodgersand Leedom are convinced that an award of interest in connection with reimbursement ofmembership obligations paid like the attachment of interest to backpay exceeds the Board'sremedial authority.While adhering to such view, for the purpose of this decision theyare acceding to the majority Board policy of granting interest on moneys due In addi-tion,Members Rodgers and Leedom. for reasons fully set forth In their dissenting opinioninA P.W. Products Co, Inc,perceive no sound or compelling reason to abandon long-standing"tolling practice."However, for the purpose of this decision they are accedingto the majority Board policy in this regard.8Downtown BakeryCorporation,Successor to Smayda's Home Bakery,Inc, supra. THE RICHARDW. KAASE COMPANY251AFL-CIO, and thereafter, and unless and until such labor organiza-tion shall have been certified by the Board as the exclusive representa-tive of its employees.(d)Maintaining or giving effect to its collective-bargaining agree-ment of November 6, 1961, with Bakery and Confectionery WorkersInternational Union, Local 19, Independent, or entering into or en-forcing any extension, renewal, modification, or supplement thereof,or any superseding collective-bargaining agreement with said labororganization.(e)Refusing to bargain collectively with American Bakery andConfectioneryWorkers International Union, Local 219, AFL-CIO,as the exclusive representative of its employees in the followingunit heretofore found appropriate for the purposes of collectivebargaining :All bakery employees including helpers, shipping and receivingdepartment employees, porters,maintenance employees, andwork leaders, but excluding sales employees, truckdrivers, officeclerical employees, professional employees, guards, and super-visors as defined in the Act.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights guaranteed by Section 7of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act, asamended.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Bakery and Con-fectioneryWorkers International Union, Local 19, Independent, asthe representative of any of its employees for the purpose of dealingwith it with respect to rates of pay, wages, hours of employment, orother terms or conditions of employment, both until it has compliedwith the provisions of this Order requiring it to bargain with Ameri-can Bakery and Confectionery Workers International Union, Local219, AFL-CIO, and thereafter, unless and until that labor organiza-tion shall have been certified as such representative by the Board.(b) Jointly and severally with Respondent Union reimburse thoseemployees who became members of Respondent Union on and afterOctober 25, 1961, for moneys paid by them or deducted from theirearnings for initiation fees, dues, assessments, or other obligations ofmembership in Respondent Union, together with interest thereon atthe rate of 6 percent per annum, in the manner set forth herein.(c)Offer to employees Frank Hamilton, Rudolph Klun, RobertLohr, Anna Lutch, Hence Moore, Theodore Randles, and Willard 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompson immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole for any loss ofearnings they may have suffered by reason of the discriminationagainst them, together with interest thereon at the rate of 6 percent perannum, in the manner set forth herein.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due andother benefits due and the rights of employment under the terms ofthis Order.(e)Upon request, bargain collectively with American Bakery andConfectioneryWorkers International Union, Local 219, AFL-CIO,as the exclusive representative of the employees in the aforesaid appro-priate unit and, if an understanding is reached, embody such under-standing in a signed agreement.(f)Post at its plant in Cleveland, Ohio, copies of the attached no-tices "Appendix A" and "Appendix B." 9 Copies of said notices, tobe furnished by the Regional Director for the Eighth Region, shall,after being duly signed by the respective representative of the Re-spondents, be posted by the Respondent Company immediately afterreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to itsemployees are customarily posted.Reasonable steps shall be takenby it to insure that such notices are not altered, defaced, or coveredby any other material.(g)Mail to the Regional Director for the Eighth Region copies ofthe notice attached hereto as "Appendix A" for posting by the Re-spondent Union.Copies of said notice, to be furnished by said Re-gional Director, shall, after being duly signed by its representative,be forthwith returned to said Regional Director for such posting.(h)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.B. Respondent Union, Bakery and Confectionery Workers Inter-national Union, Local 19, Independent, its officers, agents, representa-tives, successors, and assigns, shall :1.Cease and desist from :(a)Acting as the collective-bargaining representative of any ofRespondent Company's employees in the unit heretofore found ap-propriate until Respondent Kaase has complied with the provisionsIn the event that thisOrder Is enforced by a decreeof a United States Court ofAppeals, there 'hall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE RICHARDW. KAASE COMPANY253of the Board's Order requiring Kaase to bargain with AmericanBakery and Confectionery Workers International Union, Local 219,AFL-CIO, and thereafter, unless and until it shall have been certi-fied by the Board as the exclusive representative of such employees.(b)Maintaining or giving effect to its collective-bargaining agree-ment of November 6, 1961, with Respondent Company, or enteringinto or enforcing any extension, renewal, modification, or supple-ment thereof, or any superseding collective-bargaining agreement.(c)Causing or seeking to cause Respondent Company to discrimi-nate against its employees in violation of Section 8 (a) (3) of the Act.(d)Threatening or coercing Respondent Company's employeeswith economic reprisals to influence their choice of a collective-bargaining representative, or in any other manner restraining orcoercing them in the exercise of their rights guaranteed by Section 7of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with the Respondent Company reimbursethose employees who became members of the Respondent Union onand after October 25, 1961, for moneys paid by them or deductedfrom their earnings for initiation fees, dues, assessments, or otherobligations of membership in the Respondent Union, together withinterest thereon at the rate of 6 percent per annum, in the mannerset forth herein.(b)Post at its business offices and meetings halls in Cleveland,Ohio, copies of the attached notices marked "Appendix A" and "Ap-pendix B." 10 Copies of said notices, to be furnished by the RegionalDirector for the Eighth Region, shall, after being duly signed bythe respective representative of the Respondents, be posted by theRespondent Union immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its members are customarilyposted.Reasonable steps shall be taken by the Respondent Unionto insure that said notices are not altered, defaced, or covered by anyother material.(c)Mail to the Regional Director for the Eighth Region signedcopies of the attached notice marked "Appendix B" for posting bythe Respondent Company. Copies of said notice, to be furnished bythe Regional Director, shall, after being duly signed by the Respond-entUnion's representative, be forthwith returned to the RegionalDirector for such posting.(d)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.10 See footnote 9,oupra. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEES AND TO ALLMEMBERS OF BAKERY ANDCONFECTIONERYWORKERS INTERNATIONALUNION,LOCAL 19,INDEPENDENTPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in American Bakery andConfectioneryWorkers International Union, Local 219, AFL-CIO, or any other labor organization, or encourage membershipinBakery and ConfectioneryWorkers International Union,Local 19, Independent, or any other labor organization, by dis-charging, refusing to reinstate, or in any other manner discrim-inating against employees in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT assist or support Bakery and ConfectioneryWorkers International Union, Local 19, Independent, or anyother labor organization, by soliciting or otherwisecoercing em-ployees to become or remain members of such labororganization.WE WILL NOT maintain or give effect to our collective-bargainingagreement of November 6, 1961, with Bakery and ConfectioneryWorkers International Union, Local 19, Independent, or enterinto or enforce any extension, renewal, modification, or supple-ment thereof, or any superseding collective-bargainingagreementwith said labor organization.WE WILL NOT in any othermannerinterfere with, restrain, orcoerce employees in the exercise of their rights guaranteed bySection 7 of the Act.WE WILL withdraw and withhold all recognition from Bakeryand Confectionery Workers International Union, Local 19, Inde-pendent, as the representative of any of our employees for thepurpose of dealing with us with respect to rates of pay, wages,hours of employment, or other terms or conditions of employment,both until it has complied with the provisions of this Order re-quiring it to bargain with American Bakery and ConfectioneryWorkers International Union, Local 219, AFL-CIO, and there-after, unless and until that labor organization shall have beencertified as such representative by the Board.WE WILL jointly and severally with Bakery and ConfectioneryWorkers International Union, Local 19, Independent, reimbursethose employees who became members of that Union on or afterOctober 25, 1961, for moneys paid by them or deducted from their THE RICHARD W.KAASECOMPANY255earningsfor initiationfees,dues,assessments, or other obligationsof membership, together with interest thereon at the rate of 6percent per annum.WE WILL offer to employees Frank Hamilton, Rudolph Klun,Robert Lohr, Anna Lutch, Hence Moore, Theodore Randles, andWillard Thompson immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered by reasonof the discrimination against them, together with interest thereonat the rate of 6 percent per annum.WE WILL, upon request, bargain collectively with AmericanBakery and Confectionery Workers International Union, Local219, AFL-CIO, as the exclusive representative of the employeesin the bargaining unit described below and, if an understandingis reached, embody such understandingin a signedagreement.Said bargainingunit is:All bakery employees, including helpers, shipping and re-ceiving department employees, porters, maintenance em-ployees, and work leaders, but excludingsales employees,truckdrivers,office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act.All our employees are free to become,remain, orrefrain from be-coming orremaining members of any labor organization, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act, as amended.THE RICHARD W. KAASE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving inthe Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting,and must notbe altered,defaced, orcovered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,Telephone No. Main 1-4465, if they haveany question concerning thisnotice or compliancewith itsprovisions. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF BAKERY AND CONFECTIONERY WORKERSINTERNATIONAL UNION, LOCAL 19, INDEPENDENT AND TO ALL EM-PLOYEES OF THE RICHARD W. KAASE COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT act as the collective-bargaining representative ofany of The Richard W. Kaase Company's employees until Re-spondent Kaase has complied with the provisions of the Board'sOrder requiring Respondent Kaase to bargain with AmericanBakery and Confectionery Workers International Union, Local219, AFL-CIO, and thereafter, unless and until we shall havebeen certified by the Board as such representative.WE WILL NOT maintain or give effect to our collective-bargainingagreement of November 6, 1961, with The Richard W. KaaseCompany or enter into or enforce any extension, renewal, modi-fication, or supplement thereto, or any superseding collective-bargainingagreement.WE WILL NOT cause or seek tocauseThe Richard W. KaaseCompany to discriminate against its employees in violation ofSection 8 (a) (3) ofthe Act.AVE WILL NOT threaten or coerce The Richard W. Kaase Colnpany's employees with economic reprisals to influence their choiceof a collective-bargaining representative, or in any other mannerrestrain or coerce them in the exercise of their rightsguaranteedby Section 7 of the Act.WE WILL jointly and severally with The Richard W. KaaseCompanyreimbursethose employees who became members onand after October 25, 1961, for moneys paid by them or deductedfrom theirearnings forinitiationfees, dues, assessments,or otherobligationsof membership, together with interestat the rate of6 percentper annum.BAKERY AND CONFECTIONERY WORKERSINTERNATIONAL UNION, LOCAL 19,INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,Telephone No. Main 1-4456, if they have any question concerning thisnotice or compliance with its provisions. THE RICHARD W. KAASE COMPANY257INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended, 29 U.S.C. Section 151et seq.,herein called the Act.A charge was filed by American Bakery and Confectionery Workers InternationalUnion, Local 219, AFL-CIO (hereinafter sometimes called Local 219), against TheRichardW. Kaase Company, Respondent Employer herein, on October 26, 1961;thereafter, on October 30, 1961, Local 219 filed an amended charge against theRespondent Employer; filed a second amended charge on October 31, 1961; and fileda third amended charge against the Respondent Employer on November 15, 1961.(Case No. 8-CA-2597.)On October 26, 1961, Local 219 filed a charge against Bakery and ConfectioneryWorkers International Union, Local 19, Independent (hereinafter sometimes calledLocal 19); an amended charge was filed by Local 219 on October 30, 1961; and asecond amended charge was filed against the Respondent Union on November 15,1961. (Case No. 8-CB-575.)On February 8, 1962, the General Counsel of the National Labor Relations Board,on behalf of the Board by the Acting Regional Director for the Eighth Region, afterappropriate order consolidating Cases Nos. 8-CA-2597 and 8-CB-575, issued aconsolidated complaint and notice of hearing alleging that the Respondent Employerhad engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) , (2), (3) , and (5) of the Act, and that Local 19, the RespondentUnion, had engaged in and is engaging in unfair labor practices within the meaningof Section 8(b)(1)(A) and (2) of the Act. Timely answers were filed on behalf ofthe Respondent Employer and the Respondent Union, Local 19, effectively denyingthe substantive violations of the Act described in the complaint.Pursuant to notice and upon the issues framed by the consolidated complaint anda written amendment thereto issued March 22, 1962, and the answers of the Respond-ents, this case came on to be heard before Trial Examiner Arthur E. Reyman atCleveland, Ohio, on May 7, 1962.The hearing was concluded and closed onMay 11. At the hearing, the General Counsel, each Respondent, and the ChargingParty were represented by counsel.Each party was afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence pertinentto the issues, was afforded opportunity to argue orally upon the record, to fileproposed findings of fact and conclusions of law, or both, and to file briefs.Thecase has been briefed by counsel for each party.Upon the entire record, and from my observation of the witnesses who appearedbefore me, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RICHARD W. RAASE COMPANYThe Respondent, The Richard W. Kaase Company, is now and has been at alltimes material herein a corporation organized and existing by virtue of the lawsof the State of Ohio, with its principal office and place of business located in Cleve-land, Ohio, at which place it is and has been at all times material herein engagedin the baking and retail sale of bakery products.This Respondent, in the course andconduct of its business operations in Cleveland, Ohio, annually has gross retail salesin excess of $1,000,000; in the course and conduct of its business operations itannually purchases and receives goods and materials valued in excess of $50,000directly from sources outside the State of Ohio; and in the course and conductof its business operations in Cleveland, Ohio, annually purchases and receives goodsand materials valued in excess of $50,000 from brokers and enterprises located withinthe State of Ohio, which brokers and enterprises receive said goods and materialsdirectly from sources outside the State of Ohio.This Respondent is engaged in interstate commerce within the meaning of Section2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDAmerican Bakery and Confectionery Workers International Union,Local 219,AFL-CIO,and Bakery and Confectionery Workers International Union, Local 19,Independent,are labor organizations within the meaning of Section2(5) of the Act. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THEUNFAIR LABOR PRACTICESA. The pleadingsand the issues1.ThecomplaintThe consolidatedcomplaint setsforth that on December 1 and 2, 1959, anelection was conducted under thesupervisionof the Regional Director in Case No.8-RC-3526 (not published in NLRB volumes) and that thereafter, on April 18, 1960,Local 219 was certified as the representative of the employees in the following unitfor the purposes of collective bargaining:All bakery employees employed by Hough Bakeries, Inc., The Richard W.KaaseCompany, Inc., Lakewood Bakery, Inc., and Smayda's Home Bakery,Inc., at their Cleveland, Ohio, places of business, including helpers, shippingand receivingdepartment employees, porters,maintenance employees, andwork leaders, but excluding sales employees, truckdrivers, office clerical em-ployees, professional employees, guards and supervisors as defined in the Act;and thaton orabout June 14, 1960, Kaase and Local 219 executed a collective-bargaining agreement, to remain in force and effect from September 30, 1959, untilSeptember 30, 1961, covering the employees in a described unit comparable toKaaseto the unit established by the Board in Case No. 8-RC-3526. It is allegedthat Kaase received a 60-dayterminationnotice from Local 219 on July 28, 1961,and that on October 27, 1961, Kaase gave Local 219 a termination notice which"resulted" in the termination of the June 1960 agreement on November 2, 1961;that at all times Local 219 has been the representative of the majority of the employeesin the unitand now issuch; that Kaase has refused to bargain collectively withLocal 219-Notwithstanding that ABC Local 219 was at all said times the duly designatedexclusive collective bargaining representative of the employees of the RespondentEmployer in the unit described above ... .Other allegations set forth interference, interrogation,and illegalconsummation of acollective-bargainingagreement between Kaase and Local 19, on or about October 25,1961, to be effective November 2; threats or reprisals and coercion and interferencein the signing of authorization cards by employees in favor of Local 19; unilateralbargaining directly and individually with employees in connection with a proposedreduction of hourly rates; a threat to close the plant if the employees did not agreeto a wage cut;and anassertion that Local 19 has never been the representative of anuncoerced majority of employees in the unit. It is further alleged that beginningon orabout November 1, 1961, and thereafter Kaase deducted and has continuedto deduct dues and initiation fees from the pay of employees and remitted same toLocal 19; that Kaase has contributed moneys to a health and welfare fund undersuchagreement,in contravention of the Cleveland bakers' Local No. 19's healthand welfare fund; and therefore has interfered with the exercise of the rights of em-ployees guaranteed in Section 7 of the Act. The complaint, in those portions directedto Local 19, charges that Local 19 has been and is violating Section 8(b)(1)(A) ofthe Act and is attempting to cause or is causing Kaase to discriminate against itsemployees in violation of Section 8(a)(3) and Section 8(b)(2) of the Act.Anamendment to the consolidated complaint sets forth that Kaase terminated theemployment of seven employees in October 1961, and has failed to reemploy them,because the Employer believed that they had joined or had assisted Local 219 orengaged in other activities for the purpose of collective bargaining or other mutualaid or protection or because they failed or refused to join or assist Local 19.There-fore, it is said that Local 19 has violated and is violating Section 8(b) (1) (A) andSection 8(b)(2) of the Act.2.The answers to the complaintThe Respondent Employer in its answer to the consolidated complaint deniesgenerally all the allegations of violations of the Act set forth therein. In its answerto the amendment to the consolidated complaint, this Respondent denies that it hascontributed money as to the health and welfare fund as alleged, but states that onJanuary 13 and February 27, 1962, it made payments for the benefits of its em-ployees to a special trust fund providing health and welfare benefits to the employeesof the Respondent Employer.This Respondent admits the discharge of the sevenpersonsnamedin the amendment to the consolidated complaint and says that eachof the employees discharged was discharged for good cause because he or she was THE RICHARDW. KAASE COMPANY259incompetent and incapable of performing the work which was a part of the jobs orpositions held by them.The Respondent Union, Local 19, in its answer denies the substantive allegationsof violations of the Act as set forth in the consolidated complaint as amended andsays further that:Without meaning to deny that some dues and initiation fees have been checkedoff from wages of employees of the Respondent Company and delivered to theRespondent Union pursuant to a collective-bargaining agreement between saidCompany and said Union, Respondent Union denies that such deductions arecontinuing to date and denies that deductions for any other purpose have everbeen made and delivered to Respondent Union.3.The issuesThe principal questions to be decided herein are these.1.Whether the Respondent Employer violated Section 8(a)(1), (3), and (5) ofthe Act in the month of June 1961 by disregarding Local 219, the Charging Party,as the exclusive collective-bargaining representative of its employees in an appropriateunit by calling a meeting of its employees at which it unilaterally dealt with said em-ployees concerning the terms and conditions of their employment; threatening itsemployees with loss of employment in the event they or Local 219 refused to accedeto its demands for a reduction in wage rates; the posting of notices which threatenedthe closing of the plant in the event its employees or Local 219 refused to accede toits demands for a reduction in wage rates; and thereafter, after making such threats,ceasing production of Saturday work with a resultant permanent discontinuance ofnormal Saturday production of goods.2.Whether the Respondent Employer violated Section 8(a)(1) and (5) of theAct by refusing and continuing to refuse from on or about October 25, 1961, andthereafter to recognize and bargain collectively with Local 219 as the exclusive col-lective-bargaining representative of its employees in an appropriate unit at a timewhen Local 219 was the duly designated collective-bargaining representative ofemployees in an appropriate bargaining unit.3.Whether the Respondent Employer and the Respondent Union (Local 19)violated Section 8(a) (1) and 8(b) (1) (A) of the Act by making statements in thenature of threats and coercion to the employees of the Employer in conjunction withtheir joint solicitation of said employees to sign union authorization cards in behalfof the Respondent Union.4.Whether, by reason of the foregoing allegations, the Respondent Employerand the Respondent Union violated Section 8(a)(1), (2), (3), and (5) and8(b)(1)(A) and (2) of the Act, respectively, by jointly soliciting membership inLocal 19 and, thereafter, executing and maintaining a collective-bargaining agree-ment containing a union-security clause implemented by checkoff provisions and lim-iting benefits to members of the Respondent Union, at a time when that Union hadno representation interest in the bargaining unit and did not represent a majority ofthe employees in such unit, and did not represent an uncoerced majority of the em-ployees in that unit.5.Whether the Respondent Employer violated Section 8(a) (3) of the Act by ter-minating the employment of seven employees in the month of October 1961, andthereafter refusing to reinstate them for the reason that they had or that the Re-spondent Employer believed that they had joined or assisted Local 219 or engagedin other activities for the purpose of collective bargaining, or because they failed orrefused to join or assist Local 219 or because the Respondent Employer acted withan intent to destroy the majority status of Local 19.iB. Stipulated testimonyBefore the opening of the hearing in this case, Philip Fusco, Regional Director fortheNational Labor Relations Board, filed a petition for a temporary injunc-tion under the provisions of Section 10(j) of the Act.The issues there weretried before the Honorable Ben C. Green, a judge of the District Court of the United'At the hearing, counsel for the General Counsel made the following statement:The General Counsel will state for the record that there are no allegations in thecomplaint concerning the termination of the employees named in the amended com-plaint with respect to Section 8(b)(2) concerning Local 19, the Respondent Union.There areno allegations concerning the discharges[against Local 19].708-006-64-vol.141-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates,Northern District of Ohio, Eastern Division(Fusco v. Richard W KaaseBaking Co., et al.,Civil No. C62-261 [205 F. Supp. 465]) commenced April 4 andclosed April 11, 1962.At the hearing herein, counsel for the General Counsel proposed a stipulationwhich was accepted by counsel for each Respondent and for the Charging Party,as follows:That the record in Civil Action No. C62-261,Philip Fusco v. Richard W.KaaseBaking Company, et al.. . .[and] the testimony in said Federal Action, theexhibits, stipulations, adduced in said Federal Action, shall stand as evidence,testimony, exhibits, stipulations and agreements in the present proceeding as ifall of the proceeding and testimony as reported in the transcript of said FederalCourt Action, had been had before the Trial Examiner in the instant proceeding,reserving however, to all parties the right to argue with reference to the ad-missibility and effect of the above evidence with the following understanding:that General Counsel will proceed in the instant proceedings to offer additionaland new evidence with respect to the allegations set forth in paragraphs 17 and18 of the complaint herein, and with respect to the 8(a)(3) allegations, setforth in paragraph 25 of the amendment to the consolidated complaint.Thirty-seven witnesses appeared before Judge Green.Seventeen witnesses ap-peared before me, I1 of them having testified before Judge Green, so that I havenot had the benefit of observing the demeanor of or hearing some 26 witnesses whosetestimony has been stipulated into the record in this case.On May 23, 1962, Judge Green handed down a memorandum opinion statinghas findings of fact and conclusions as required under rule 52(a) of the Rules ofCivil Procedure for the District Courts of the United States.C. The Company, and the rivalry between Local 219 and Local 191.Kaase and Local 219Kaase, as a bakery with retail outlets in the Cleveland area, had been inexistence for a number of years prior to the purchase of the controlling interest andthe assumption of management by Edward Chitlik, Morris Sklar, and others onFebruary 4, 1961.From this date until at least the month of August 1961, theCompany lost money through its operations each month.Its sales through its retailstores declined; it was party to unprofitable long-term leases covering its retailoutlets; internal management was shown to be unsatisfactory; the new owners claimedto have discovered excess help and featherbedding practices as causes of consistentand continuous money losses.Further than this, Kaase was indebted in substantialamounts for arrears in payments to health and welfare and pension funds under atrustee plan,and had experienceddifficultyin making payments to cover hospitaliza-tion premiums (Blue Cross) as required by its June 14, 1960, collective-bargainingagreement with Local 219, the provisions of which are more fully described below.On February 4, 1961, at the time of the acquisition and control of Kaase by newmanagement,there were 38 retail outlets.Fourteen stores with low average incomewere closed,there being some 24 stores in operation at the end of the year 1961.Subsequently six new or similar retail outlets were opened.Further to reduce oper-ating loss, the new management immediately reduced the number of production andmaintenance employees from 101 to 82, and in a series of layoffs, further reducedthe working force until, in August 1961,48 of an original number of 101 employeeswere employed.An election had been conducted in the month of April 1960 by the Board amongthe employees of four Cleveland bakeries: The Hough Bakeries, Inc., Smayda'sHome Bakery, Inc., Lakewood Bakery, Inc., and Kaase.(The Richard W. KaaseCompany, et al.,Case No. 8-RC-3526, not published in NLRB volumes.)As aresult of the election, Local 219 on April 18, 1960, was certified as the exclusivebargaining representative of those Kaase employees within the appropriate unitestablished in that case.Whether or not a majority of the employees of Kaasecontained within the four-plant unit voted for Local 219 has never been established,nor was evidence offered to the district court judge or to the Trial Examiner onthe point.On June 14, 1960, Kaase and Local 219 entered into a collective-bargainingagreement, this contract providing,inter alia,for a union-security clause and aprovision, pursuant to voluntary individual authorizations from the employees, forthe deduction of union dues and remittance thereof to Local 219.At the time THE RICHARD W. KAASE COMPANY261when Chitlik, Sklar, and their associates took over control and management ofKaase, the contract with Local 219 was recognized and that Union was acceptedas the recognized collective-bargaining representative of Kaase employees withinthe bargaining unit .2Kaase continued to check off union dues and remit to Local 219,through and including membership dues paid by Kaase to Local 219 by check datedOctober 11, 1961, in accordance with a list submitted by Local 219 on September 23,1961, for the month of OctoberThe contract provided for an expiration date or for automatic renewal or fortermination, under the following provisions:ARTICLE XXV-DURATION, MODIFICATION AND TERMINATIONThis agreement shall be and remain in full force and effect from Sep-tember 30, 1959, until September 30, 1961, inclusive, and thereafter from yearto year; provided that this agreement will terminate at the expiration of theinitial term or any renewal term if either party gives written notice to the otherof its desire for termination at least sixty (60) days before such expiration date;and provided that if this agreement is not so terminated and either party giveswritten notice to the other of its desire to change or modify this agreement atleast sixty (60) days before any such expiration date, then this agreement shallremain in full force and effect after such expiration date until a new agreement(the terms of which shall be retroactive to such expiration date) has beennegotiated and signed or until either party gives the other five (5) days writtennotice of termination; and provided further that no termination of this agree-ment shall affect the duration of the obligations of the parties concerning pay-ment for employees health and welfare benefits.Local 219, by its president, John Ezinski, under date of July 28, 1961, directed aletter toMorris Sklar, president of Kaase, in which it was stated:Pursuant to the provisions of the Labor Management Relations Act of 1947, asamended, you are hereby notified that the American Bakery and ConfectioneryWorkers Local 219, AFL-CIO, wishes to discuss with you modifications andextensions to our existing contract, which has a termination date of September 30,1961, and if agreement or extension of the existing contract, with modifications,or a new contract, is not entered into on that date, this will serve as notice thatour present contract shall terminate on September 30, 1961.The Union offers to meet with you at the company offices for the purposeof discussing these modifications at your earliest convenience.Please acknowledge this communication, indicating therein a date for thebeginning of negotiations.Between August 1 and October 24, 1961, a series of meetings was held betweenofficial representatives of Kaase and Local 219, when requests or demands regardingthe renewal or modification of the contract, presented by either of the respectiveparties,were discussed.No agreement was reached.On October 27, 1961, Kaasegave Local 219 the final termination notice, in writing, provided for in article XXV,quoted above, confirming verbal notice of termination given by Local 219 throughitspresident,Ezinski, on October 24, 1961.Before these meetings, matters inconnection with wages, the health and welfare and pension fund, Blue Cross insurancepremiums, and the production effort of certain employees, in connection with thefinancial condition of Kaase, had been discussed between representatives of Kaaseand Local 219.According to uncontradicted testimony herein, the official representatives ofKaase, principally represented by Mr. Chitlik as its attorney and John Ezinski aspresident of the Local, first gathered together in Chitlik's office sometime in March1961 for the purpose of going over the collective-bargaining agreement inherited, soto speak, by Kaase's new management.At that time Chitlik suggested that theCompany was in rather bad financial straits and that there should be some adjust-ment to enable management to continue to operate the business, not as a completeloss but with an expectation that losses eventually could turn into a profit for theIn this collective-bargaining agreement, the appropriate unit was described as:All bakery employees including helpers, shipping and receiving department em-ployees, porters,maintenance employees,and work leaders, but excluding sales em-ployees, truckdrivers, office clerical employees, professional employees, guards andsupervisors as defined in the Act. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany and enable it to meet its wage and salary obligations, to meet payments.required by the trust indenture covering health and welfare, and to meet Blue Crossinsurance premiums.This meeting was more or less exploratory concerning whatChitlik thought he should know concerning the financial obligations of the Company.At this time Sklar was serving as president of Kaase and Chitlik was serving assecretary and attorney for the corporation.After the earlier meeting, and in aboutearly May 1961, the Company represented to Local 219 that it was in a real financialdifficulty in its operations at the plant and suggested to the Union that it agree to areduction in the wages of the employees, of about $10 per week per employee, toenable the Responucnt to put measures into effect which would nullify some ofits losses.Thereafter, on June 12, 1961, representatives of the Respondent and ofLocal 219 met and the Employer then presented a request to amend the existing con-tract to effect a suggested 40-cent per hour wage cut per employee, a reduction ofemployee rest-time periods, a provision for the employment of apprentices, and aprovision which would prohibit stewards from engaging in union activity on com-pany time.On this day, the Respondent was in arrears in its health and welfarepayments.The Respondent asked that the Union take its proposals to the unionmembership; Local 219 did consider the company proposals at a meeting on June 17,1961, and the proposals were rejected. There is some dispute on the record betweenthe parties as to whether adequate notice of this meeting was given, whether it was aregularly conducted meeting, and whether minutes of that meeting were recordedas the official action of the Union. I do not think this question has much bearingon the ultimate resolution of the issues in this case.During the times management was effecting economies through the closing of storesand reduction in working force, the largest part of the bread-baking operation ofthe plant was eliminated and all rye bread products, including pumpernickel, hard rollsof various types and descriptions, and wiener and hamburger buns, was discontinued.According to the Respondent, Local 219 sought to force the management to retainemployees who were unskilled in certain operations in the plant, and its attempts todischarge employees who were unskilled and unqualified were resisted vigorouslyby Local 219, as were attempts by management to retain or recall experiencedemployees.The Employer called a meeting of its production employees for July 10, at whichitpresented its proposals directly to its employees with the suggestion that unlessthe employees agreed to its proposals for wage decreases, it would be necessary toclose the plant.The General Counsel contends that this was a unilateral action onthe part of the Employer although it clearly appears from the record that officials oftheUnion, including its president, John Ezinski, and others, had notice that themeeting would be called and were requested to be, and were, present at that meeting.Chitlik under date of July 6, 1961, had advised John Ezinski, president of Local 219,that the employment of all members of Local 219 "will terminate" because of cessa-tion of baking operations.The General Counsel says that the Employer's economic demands were not ingood faith as a matter of urgent economic necessity but merely intended to coercethe employees or Local 219 into renegotiating a less favorable contract. I do notaccept this premise. I cannot infer, on the basis of the record, that new managementinitiated the question of wage reductions with its sole objective being the breaking ofLocal 219.The financial records of the Company indicate an increasingly favorable economicposition after the closing of its stores and the reduction in force so that the lossespreviously sustained would not be as great, on a projected business operation, as wasfirst contemplated.Between the time of the taking over a control of the Companyon February 4 and until August 1961, the losses to the Company totaled somethingin excess of $300,000.According to company records, the following shows total salesfor certain periods from the number of retail outlets shown:Sales ending January 29, 1961 ___________________________'$43 185 8038 units-----101 employeesWeek ending July 23,1961___________ __________________Week ending August 13,1961___________________________37,141 2229,434 3438 units-----24 units-----50 employeesWeekending August 20,1061---------------------------30 354 7024units-50 employees.Week ending September 3,1961_________________________33 413 9824 units_50 employees.Week ending November 5,1961_________________________33,391 3624 units_44 employeesWeek ending November 12,1961------------------------34,496 7824units_ THE RICHARDW. KAASE COMPANY263November 5 and November 12 figures resulted immediately after the dischargeof seven employees.Fourteen employees were actually discharged,seven beingreplaced by experienced personnel.Week ending November 19,1961------------------------$36, 575.3624 units-----46 employeesWeekending December 17,1961_-_---------------------44, 676 4424 units-----46 employeesThus in December 1961,the Company had attained the same dollar volume ofproduction with 46 people that it had in January of that year with 101 employees.During May, June,and July and thereafter the relations between the Employer,particularly Sklar on the one side and the Union,particularly the Ezinski brothers,on the other,were far from harmonious but on the other hand seem to have beenextremely acrimonious.The Union resisted the efforts of Sklar to replace what heconsidered to be inefficient and useless employees with the proper number ofexperienced and competent employees.Sklar claims that each time he made asuggestion for improvement he was threatened with a strike; Ezinski,the presidentof Local 219, on the other hand claims that Sklar was trying to disregard the pro-visions of the contract and discriminated against union employees so that all-in-all it is difficult to determine precisely from the record what occurred during thevarious instances related by the several witnessesLooking at the record as a whole,and after having observed both Sklar and Ezinski on the witness stand, I am of theopinion that Sklar is more to be believed than Ezmski in regard to unreasonable de-mands made upon the Employerby Local219 in regard to the employment or non-employment of certain employees and the need for the services of others.Although the General Counsel asserts that the Employer closed its plant onJune 17, 1961,because its employees refused to accept a reduction in hourly ratesof pay,the testimony fails to prove that this was the fact. It had been considered bymanagement but actually, according to the uncontradicted testimony herein, theplant was not closed on that day.Twelve employees were employed on that day,comparable to the number of employees employed on previous Saturdays.The Respondent contends,and I believe with justification,that while the con-tract contained a union-security clause, the application of the clause in effect oper-ated as a closed shop because of the insistence by Ezinski,the president of Local219, that no employees could be employed by Kaase without his prior approval.Sklar's testimony that he was not permitted to employ bakers who were qualifiedbecause only workers supplied by Local 219 were allowed to work is uncontradicted.At a meeting between Sklar and representatives of the Union on about August 17,1961, a form of agreement was reached concerning employees who would be allowedto work in several departments, as evidenced by a memorandum prepared by WillardThompson, shop steward, and "O.K.'d" by Sklar.Local 219 contends that thisagreement was reached by mutual consent as to which employees would be employedand kept at work in several departments of the plant; Sklar claims that in effectthe list was imposed upon him in the face of a strike threat and that he accepted itin order to keep the bakery in production.Apparently, and according to Ezinski, the only meetings held by the Union wereon June 10, June 17, July 15, and October 7, 1961.With regard to the generalmembership meeting of June 10, the minutes show only that one employee"reportedon the Kaase situation," and that this report was restricted mainly to advising themembership of a new slogan "ABC-always better contracts."Concerning the meeting of about July 10, called by the Employer, when AttorneyChitlik informed the employees of the Company's financial position and its difficultyin continuing operations,it is not denied that the union officials had notice of themeeting, attended the meeting,did not object to the meeting,and that Ezinski aspresident of Local 219 told the employees that he did not accept the statements ofChitlik as a fact nor would he accept the Company's offer to permit him to examinethe Company's books or have an accountant or auditor examine them to determinewhether or not Chitlik was correct in outlining the financial position of the Respond-ent and its difficulties in connection therewith at the time he did.It appears to me, and I find, that John Ezinski and other officials of Local 219acted in a highhanded manner in regard to the employment needs of Kaase.About June 14, Ezinski informed Chitlik that there would be a strikeunless thehealth and welfare and hospitalization indebtedness was paid, the strike to be calledon or about June 14 or 15. On June 19 Chitlik handed Ezinski a check in the amountof $2,000 payable to the order of Blue Cross of Northeast Ohio, the check beingdrawn against Richard W. Kaase Co. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reason for the taking over of the management of the Company by Chitlik,Sklar, and associates I do not know, but can only assume that they took over theaffairs of a company in dire financial straits with a hope of rehabilitating its opera-tions and deriving financial profit therefrom.Disagreement existed between manage-ment, as instanced by the fact that on about June 14 Sklar resigned as president, trans-ferred his stock in the Company to Chitlik, and withdrew from supervision of theCompany.Thereafter he did return, on July 15, and assumed the duties of whatmight be called the production head of the organization. In a situation, however,when it was apparent that the Company was in financial trouble, in arrears in pay-ments of health and welfare and insurance payments, and where it was equally clearthat Ezinski was not keeping his membership informed in regard to the requests ofthe Company made for relief, I findnothing illegalabout Attorney Chitlik givingnotice to the representatives of the local that he intended to call the employees to-gether to explain directly to them the situation existing with regard to the efforts ofthe Company to continue in business.3As noted above, Local 219 on July 28, 1961, gave written notice to Kaase of itsdesire to modify or terminate the then existing agreement.A final bargaining sessionbetween Local 219 and the Respondent occurred on October 24, 1961.On thatday, because of the application of the union-security clause and deduction-of-duesclause in the contract, all production employees were members of Local 219.TheRespondent again set forth its need for financial relief in the way of reduction inwages and proposed a reduction of approximately $10 per week per employee. Local219 proposed an extension of the old contract for an additional year provided theemployer meet its delinquency for health and welfare payments under the old con-tract.This at that time amounted to between $24,000 and $36,000.Accompany-ing Local 219's demand was a threat of strike should agreement not be reachedby the following day.No agreement was reached during the afternoon session onOctober 24.Ezinski announecd the termination of the contract.Local 219 called a strike against the Company for midnight, October 25, 1961.The strike was abortive.The first shift that would have been affected, had thestrike been effective, would have been the one beginning during the early morninghours of October 26.The employees on that shift reported for work.Ezinskitestified that Local 219 decided to "call off" the strike because they believed thatthe bakery would be manned by members of Local 19 if the members of Local 219went out on strike.He testified further that he instructed either the business agentor another official to advise the employees of the decision not to strike and sent himto the plant to so inform the workers as they reported in.There is no evidence inthe record that any such notice ever was given.Accordingly I find that no such noticewas given but that on the other hand the employees of Kaase did not observe andadhere to the strike call .4The Respondent withdrew recognition from Local 219 on October 25, 1961, andrefused to bargain with Local 219 although subsequently requested so to do.2.Kaase and Local 19Mention has been made above of two meetings on October 24-a meeting be-tween employer representatives and the Union in the afternoon and a later meetingbetween Chitlik and Sklar for the Employer and Muscaro and Ezinski and others forthe Union. In between times Harold Friedman, vice president and business agent of"The General Counsel asserts that because some 3 months after Local 219 had rejectedthe Employer's request for relief in the way of wage cuts, the Employer's lack of goodfaith is demonstrated because of the entry into a collective-bargaining agreement withLocal 219But this argument cannot holdThere is no indication at this time that theEmployer and Local 19 had communicated with each other looking forward to the con-summation of a future collective-bargaining agreement4AttilioMuscaro, International representative, assisted Local 219He was present atthe meeting between Sklar and Local 219 on October 24 and he is the one who stated thatLocal 219 was willing to extend the contract provided Kaase would meet its obligationsto the health, welfare, and pension funds and the earned vacations of employees , he alsoinformed Sklar that Local 219 was going to take strike action on October 26, but thathe was available to continue discussion in the event there was any basis upon which theparties could adjust their differences.On October 24, following the meeting between rep-resentatives of the Employer and the Union, Attorney Chitlik telephoned Muscaro andarranged a negotiation meeting with him at Muscaro's motel, and they did meetAt themeeting, Chitlik sought some basis for settlementChitlik maintained his position regard-ing a $10 per week wage reduction and Local 219 required the Employer to meet itsdelinquent debt as a condition precedent to the extension of its old contract. THE RICHARD W. KAASE COMPANY265Local 19, who hadrequested a meetingwith theEmployer,talked toChitlik andSklar at his(Friedman's) office, at which time Friedman asked for recognition ofLocal 19as the representative of the employees in the bargaining unit and displayeda number of authorization cards as proof of interest.Chitlik andSklar declined torecognizeLocal 19because Friedman had not presentedor didnot have current orauthentic evidence of a majority of the employees within the unit who had designatedLocal19 to representthem.Atthis time, Sklar invited Friedman to visit the planton the followingday andthen proveto the Company if he could that Local 19 wasthe current and present choice ofthe majorityof the employees in the bargainingunit.Friedman suggested that representativesof Local 19 would obtain newlysigned authorizationcards the following dayat the Kaase plant andto this Chitlikand Sklar made no objection.On the afternoonof October 25, 1961,officials ofLocal 19 including Friedman,John Rusnak, andFred Krofta, calledat the Employ-er's plant where,during working hours,they circulatedamong the employees urgingmembership in and soliciting authorization cards forLocal 19.Uponthe appearanceof these men in the bakery, employees stopped work in protest against their presenceand the attemptof Local 19representatives to interview and obtain authorizationcards signedby employees.When employees told Sklar that theywould not workas long as Friedman was in the shop, he repliedthat if theywere not working, tocheck outand go home.Sklardid not accede to a request to orderLocal19 repre-sentatives from the plantbut startedto cancel production orders forthat day.Theemployees resumed work upon instructions from Muscaro through Thompson, theshop steward.Afterthe employees returned to work on that afternoon,Friedman,Krofta, and Rusnak took over a room in the company office on the second floor of theplant in order to interview employees and to urge upon them membership in Local 19and their signatures to authorization cards.On that day the employees,usually paidby theirforeman at their work stations,were instructedby the Employerto report tothe officeto receive theirpaychecks;when they entered the office the employees wereasked either by a representativeof Local 19or Sklarto talk thematterover with Local19 officials.The General Counselsays, and the record seems to sustain his state-ment, that no employee received his orher paycheckuntil after he or she had spokento anofficer of Local 19or had refused totalk tosuch officer.It seems clear enough from the record that the Employer took a most unusual anddirect interest in the activities of the representativesof Local 19.A number of wit-nesses testified before Judge Green,the whole import of their testimony being thatthe Company sponsored and was in favorof Local 19being successful in obtainingauthorization cards from the employees.Employee Frank Hamilton testified thathe was askedby Sklarif he would sign a cardfor Local19; it was said that ForemanHerman Lutherremarked to a group of employeesthat if they wantedto keep theirjobs "theyhad better sign Local 19 cards";Thompson was told by Sklar and Fried-man to go get hispaycheckand the other employees would follow him; employeeIvoryWomack said she was toldby Sklar that "people who signed the card wouldhave a job and people who don't sign the card would be outside"; Ewodika Kuczergnsaid she wastold byRusnak thatshe wouldhave to sign a card,after which she hadtold himthat if 47of the workers would sign, she would signthe 48th card; AnnaLutch said that Sklartold her thathe didnot expect her to sign a card for the reasonthat"he hadhad enough"; and Klun, Lohr, Krofta,Randles,Moore, and Callan, whenapproached,were either offered inducementsto sign Local 19 cards orreceived animplied threatthat if theydid not sign the cards,their jobs might be in jeopardy.The reasonemployees were required to call at the office for their paychecks onthe afternoonof October25 was that Sklar was detained elsewhere and was not atthe plant,and that it was his invariable custom to examine the paychecksbefore theywere handed to the foremen for distribution to employees or, as it has happened be-fore,ifhe was late he would examine the checks and the employees would call atthe officefor them.The GeneralCounsel saysthat paycheckswere withheld from employees until suchtime as the employees agreed to discuss union membershipwithrepresentatives ofLocal 19by adverting to certain uncontradicted evidence on therecord.It is truethat no employee was refused his orher paycheck whetheror not he or she agreedor refusedto discuss the matterwithrepresentativesof Local 19; Anna Lutch andWillard Thompsondid not request theirchecksuntil afterOctober 25;EwodikaKuczergn,who testified that she wasunableto obtainher checkin the approximateamount of$2, concededthat the checkwas locked in the safe at the time she calledfor it andthat all checksincluding thoseof Anna Lutch and Willard Thompson weredistributedthe followingday.The company bookkeeper testified thatunder ordi-nary circumstances,whenno delay is met in the preparationof the payroll and theaccounting department is able to make out the checks and have them inspected before 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoon,checks ordinarily are distributed by the clerical help to the various foremenwho in turn distribute them to the employees working under their supervision; or, onother occasions,because of delays due to clerical difficulties or the absence of man-agement from the plant, checks have been distributed to employees by advising themto call at the Company's second floor office to receive their checks.The Respondent concedes that contemporaneously with the distribution of the pay-roll checks on October 25, Local 19 representatives sought membership and authori-zation cards for Local 19 at the Company's office on the second floor.It is said thatall of the employees were acquainted with Friedman and the other Local 19 repre-sentatives because they had formerly been members of that Union.In explanationof why the administration offices of Kaase were used by the Union on that day, itis said that no other facilities were readily available and "while management mightbe criticized for aquiescing in the use of its offices for this purpose, the mere use ofthe Company's offices does not and did not clothe Local 19 with company approval."It seems to me that, in the circumstances,company approval might be implied.During the course of the injunction hearing before the district court judge, some16 Kaase employees testified that at no time did management exert any influence orattempt to influence or coerce them or threaten their tenure of employment on thecondition that they either join or refuse to join Local 19 or Local 219.At the trialin the district court,a number of employees testified concerning the happenings of thatafternoon when Friedman and other union representatives were interviewing andtalking to employees at the time the employees called for their checks.Frank Hamil-ton, an employee,said that Sklar asked him if he wanted to sign a card;Rusnakasked him(Hamilton)if he wanted to see him and either Sklar or Rusnak had toldKrofta that they had enough signed cards without Hamilton's name; Hamilton saidfurther that a foreman, Herman Luther,told him and two other employees that ifthey wanted to keep their jobs they had better sign the cards for Local 19 ". . andifwe don't sign the cards we wouldn'thave any jobs"; Ivory Womack said she wastold by Sklar that people who signed the card"will have a job and people who do notsign the card will be outside"; Edwodika Kuczergn said she was told by Rusnak thatshe had to sign a card to which she replied that if 47 of the workers would sign a cardthen she would go along and sign the 48th;Robert Lohr, when he asked for a check,said he was told by Sklar that he would have to go into the office with Krofta andthat when Lohr refused to sign the card, Krofta stated that it might hurt his job.Theodore Randles, Anna Lutch, Hence Moore, and Donald Callan all testified toevents or conversations occurring on that afternoon indicating either coercion oroffers of benefits made by Sklar or implied by Friedman,Rusnak,or Krofta.Under date of October 25, 1961,after the events discussed immediately above,Morris Sklar for Kaase addressed a letter to Friedman of Local 19 in which he said:You wish to enter into a collective bargaining agreement with our companysimilar to that attached hereto and marked Exhibit "A."Our agreement with ABC Local No. 219, AFL-CIO expired on September 30,1961, and we have been unable to reach a new agreement with that union. Con-trary to your claims, Local 219 claims that it represents the majority of ourbaking employees.As we understand the law, we are bound to negotiate with the union or-ganization which represents the majority of our employees.You are thereforeadvised, that if you are able to present to us for examination membership cardsrecently signed by a majority of the baking employees in our plant, we will enterinto collective bargaining negotiations with you to enter into an agreement simi-lar to Exhibit "A" attached hereto.On October 27, 1961, according to Sklar, it appeared that Local 19 held approxi-mately 28 signed authorization cards, or at least a majority.On about November 7,a secret ballot was taken among the employees in the unit and all employees, with theexception of one, voted that Local 19 be designated as the collective-bargainingrepresentative for the employees in the unit.Between October 25 or 26 and Novem-ber 6, the Respondent Employer and the Respondent Local 19 engaged in negotiationand finally on November 6, 1961, a contract was entered into containing substantiallythe same terms contained in Local 19's standard contract form and providing for a10-cent per hour increase in covered classifications over comparable classificationscovered in the Local 219 contract which had expired on September 30 and terminatedon October 25, 1961. The contractwas signedon November 6, althoughitwas madeeffective as of November 2. This agreement provides for a deduction of dues uponauthorization by employees and contains a union-security clause.The checkoff pro-visions of that contract were put into effect during and were effective after Decem-ber 1961. THE RICHARDW. KAASE COMPANY257D. The alleged discriminatory dischargesThe amendment to the consolidated complaint issued March 22, 1962,5 allegesthe discriminatory discharges of seven named employees on stated dates, namely,three on October 27, three on October 30, and one on October 31, 1961. These dis-charges or terminations are alleged to have been because the Respondent Employerbelieved that these employees had joined or assisted Local 219 or engaged in otheractivities for the purpose of collective bargaming or for other mutual aid or protec-tion, or because they failed or refused to join or assist Local 19, or because the Re-spondent Employer desired to dissipate the majority status of Local 219.The Employer asserts that each of these employees was discharged for goodcausesIt is emphasized that each one of the seven employees discharged was a memberof Local 219 at the time his employment was terminated.As noticed above,allemployees within the unit were members of Local 219 and their dues had been paidthrough payroll deduction for the month of October 1961.According to the testi-mony of each of them, he or she was discharged under the following circumstances:Theodore Randles had been employed for about 13 years when, on October 26,about 3:30 p.m., he was told by Sklar that Kaase was going to close some of its storesand had no further need for him.He had no other advance notice of his termination.Rudolph Klun was discharged on October 27 by Sklar, who told him to clean outhis locker; Klun asked Sklar for a week's notice and Sklar refused the notice but gaveno reasonfor the discharge.Randles and Klun each had been working a 40-hourweek.Frank Hamilton, who had worked for the Company since 1947, was told bySklar on October 27 that because Kaase wasclosingtwo or three stores he would haveto lay him off.Hence Moore was discharged on October 30 about 11 a.m. by Sklar,who gave no reason for the action.On October 30 Sklar telephoned Lohr and toldhim to come into the plant and pick up his clothes; Lohr asked the reason and wasinformed by Sklar that he was laying off some employees. Lohr had received noprevious warning or notice of discharge.Willard Thompson also was dischargedon October 30, without prior notice, Sklar informing him that that was his last dayof work and instructed him to take his clothes and go home at the close of the shift;Thompson asked the reason for his discharge and Sklar replied that he had to do it,that he was sorry, but that he hadto dischargeThompson.Anna Lutch was dis-charged on October 31 about 3:30 a.m., a few minutes before the end of her shift,by her foreman. She had been given no previous notice of discharge. She wastold by Foreman Luther that Sklar had instructed her to pull her card; later thatmorning Lutch called Sklar at the plant adn asked why she had been discharged andSklar explained that he was "liquidating" her job, told her that he had nopersonalfeelings againsther and that if she wanted to come to the plant "she would be wel-come to talk to him." Lutch had worked for Kaase for over 14 years, was a memberof the negotiating committee of Local 219, and had been its stewardess for about 2years before her discharge.Thompson and Randles,as well asLutch, were at thetime of their discharge either officers or stewards for Local 219.The testimony of Sklar inconnectionwith these dischargesispositiveand directand certainly is not based on inference or surmise.With regard to Rudolph Khtn,Sklar testified that Klun, when assigned to the mixing of doughs did not operate themixing machine properly and disregarded temperature, time, and use control to thepoint where much of his production had to be thrown out.He said that when Klunwas taken off the machine he looked for someone eligible for the job; that neither_Thompson nor Lohr wanted it so that he on suggestion put Hamilton on the job-"31put my white pants on again, I went up there, 1 worked with him.When 1 waswith him I showed him what to do. The following week I wasn't with him and againwe had trouble."The trouble mentioned was the running of bad batches with a re-sultant loss of dough.As to Thompson, Lohr, Hamilton and Klun he said that5 As above noted the consolidated complaint issued on February 8, 1962"The General Counsel points out that each of the seven was one of those in the officeof the Company when Friedman and other union representatives were present and theyeach refused to sign an authorization card for Local 19This in itself does not meanmuch, since all of the employees were required to call at the office for their checks on thatday, and it is not shown that these were the only employees who refused to sign a Local19 card. It will be noted too that the names of each one of these seven employees ap-pears on the list dated August IT. 1961, which Sklar claims shows the names of em-ployees imposed upon him by Local 219 on that day. Said Sklar: "This list wasn'tprepared when they came into the office.We sat down to discuss the peopleWhen weRtarted marking the men,they said,`give us the amounts and we will fill in their names.'This is whatthey did." 268DECISIONSOF NATIONALLABOR RELATIONS BOARDinsofar as the kuchen department was concerned, they could not or were not qualifiedtomake the variety of pastry that was necessary for ordinary plant production; thatproduction was affected and that that in turn affected sales. Sklar said that fromthe very day he returned to the bakery in July and during August he complained tothe Union and asked that some of the people who had been discharged during the"cut down" of about August be rehired in place of incompetent help; he said duringthese times in August and after that when he demanded or requested the Union formore competent help, he was refused by Ezinski and Local 219:Q. Did you ask that some of the people who had been discharged be returnedbecause they were more competent?A. That was our constant argument. "Bring me back the people you tookout and take the bread bakers out."Q. And would he permit you to do this9A. No.Q. Did they threaten you in any way?A. "If you don't keep these people, you have no people."Francis E. Hall, work leader in the bread and kuchen or sweet goods department,in regard to these four employees, confirmed their own testimony that they pri-marily were bread bakers and none had had any extensive experience in the kuchendepartment.Hall stated that in his opinion theJloss in production in his departmentwas due to the inexperience of these four individuals and their inability to produceitems required.The items eliminated, as shown from lists of products introduced bythe Employer into the record, were items generally requiring hand skill.Each ofthese four men was basically a bread machine operator and not a hand-skilled bakerso that, upon the refusal of the Union to permit Sklar to employ skilled men, pro-duction of some items necessarily was eliminated.Further with regard to Randles,Sklar said he constantly refused to perform work assigned to him by his supervisorand was a constant source of trouble in the production line; that his major functionwas to operate a cake depositor and his way of operating the machine resulted in theslowing down of the entire production line while he gossiped with other employeesand did as little work as possibleAnna Lutch was the subject of complaint con-cerning her ability as an icer or her performance as an icer. She testified herselfthat she refused to do the work assigned to her and told her foreman that he oughtto do the work that he requested her to do because in her opinion he had the timeto do it.According to Sklar:She refused to move from her job when she was through to go into shipping toutilize her time. In other words, it cost me 8 hours a day icing if there wasicing to be done or if there wasn't icing to be done.There is no such thing ina bakery that it takes you 8 hours just to do the job every day. There are dayswhen it is lighter, and when it is lighter days, there is also excess time there isis always something else for you to do.He said that when he first attempted to discharge Lutch, Mike Ezinski and JohnEzinski told him "this is our bakery, we are not going to let you do what you want.This is our bakery, our people."The Ezinskies told Sklar that he was picking onMrs. Lutch because she was an official of the Union, and refused to consent to herdischarge.Hence Moore, a 69-year-old employee, according to Sklar, was kept on the job bythe Union in order to qualify him as a 15-year employee eligible to receive a unionpension.Moore was a panwasher and the testimony in effect given by Sklar is thathe failed to do a proper job and that when he was employed on the washing machine,he did not do an acceptable job, which resulted in the slowing down of the washingof the pans; that since his discharge. four men, two on each shift, one feeding themachine and the other man at the other end of the machine catching the pans andstacking them, has resulted in four men on two shifts doing the same work ascompared to eight when Moore was employed. Further, according to Sklar theforeman, and the work leader, Moore frequently came to work under the influenceof alcohol, and when Sklar attempted to have him discharged for inefficiency, theUnion refused to permit Sklar so to do.The testimony of Hall in general corroborates the testimony of Sklar with respectto the abilities of Lohr, Klun, and Thompson.He said that there were approxi-mately 13 employees under his supervision in the kuchen or sweet goods departmentand that Hamilton, Lohr, Klun, and Thompson primarily were engaged in themixing or production of bread, in the bread department, assisted only part-time inthe kuchen or sweet goods department and that no one of these men was fullyqualified for the work in the kuchen department. In substance, the testimony of THE RICHARD W. KAASE COMPANY269Sklar and Hall shows to me that Sklar had justifiable reason to complain to theUnion about the quality of work being done by themen mentioned, the recalcitranceof Mrs. Lutch and her refusal to follow orders and to perform work assigned to her,and the incompetency and inefficiency of Moore as good cause for their discharges.Sklar was most emphatic concerning his difficulties with the Union regarding hisefforts to secure competent help in place of those men whom the Union insisted bepermitted to work.His testimony in these respects remains uncontradicted uponthe record, it seemingly being the position of Local 219 officials, during these times,that the grievances presented by Sklar were not to be acknowledged and that if Sklarinsisted on replacing employees, the result would be a strike,General Counsel refers to testimony which "clearly establishes the employer'santipathy toward Local 219 and its adherents."There is no question in my mindbut what there was antipathy on the part of Sklar toward the union officials and hemade no bones about expressing his feeling regarding union leadership.As anexample, an episode is cited which occurred on November 7, 1961, when John andMike Ezinski, accompanied by Mrs. Lutch, appeared at the plant to "service theirmembers" and Sklar is accused of using vulgar and abusive language and tellingthem to get out of the bakery or they would be thrown out.Again, Sklar is said tohave stated on October 25, 1961, that he would give $5 for a drop of Ezinski's blood;and that Sklar described Ezinski, the Local 219 president, as a "prize idiot."Thefact that Chitlik said that he has a general distasteful memory of his associationwith union officials and because he is said to have said that he does not respectthem because of their lack of knowledge and their complete utter stupidity, is dem-onstrated animus or antipathy toward the Union.That is clear enough on therecord."My resolutions of questions of credibility herein necessarily must be made froma gallimaufry of conflicting testimony.A great deal of what Sklar testified to con-cerning the reason for the discharges of the seven persons involved herein remainsuncontradicted upon the record, and in opposition to his testimony, I am impliedlyrequested by the General Counsel to draw inferences to overcome positive testimony.It is true that Sklar was a vigorous and aggresively partisan witness for the Company,as reflected by his testimony.The testimony of each of the seven alleged discrimi-natees is not impressive. I am inclined to believe their names were added to thecomplaint by amendment made some 6 weeks after the issuance of the complaintas afterthought.The General Counsel has failed to carry the burden of proof to an extent sufficientto permit me to find the discrimination alleged against any one of these seven em-ployees as set forth in the complaint.The record clearly demonstrates that manage-ment had been trying to get rid of these people for a long period of time on thegrounds of inefficiency and failure to perform their duties properly, and wereblocked by representatives of Local 219.CONCLUDING FINDINGS1.The meeting called by Kaase management on June 10, 1961, at which Chitlikaddressed the employees concerning the financial condition of the Company andsuggested that the Company needed financial relief in the way of reduction in wagesand otherwise outlined the financial condition of the Company, did not constitutein itself a unilateral calling of a meeting of the employees by management withoutknowledge of the representatives of Local 219.The latter were present at the meet-ing and were afforded full opportunity then to participate in the discussion, afterthey had received prior notice of the meeting from management. I can find nothreats made of loss of employment should the membership or Local 219 representa-7The General Counsel In his brief refers to the failure of proof in the proceedings be-fore the district court judgeregardingthe profit-and-loss situation of the Company duringthe times mentioned above ; the General Counsel claims a conflict in testimony given bySklar in the injunction proceeding and the testimony given before me, and says thatSklar testified In the injunction proceeding that the written agreement as to the numberand names of employees who would be retained (the August 17 memorandum) was agreedto voluntarily by Sklar. I cannot read all of this into the record as a whole It is truethat isolated statements or answers to questions taken by themselves might tend to showwhat the General Counsel claims; however, taking the cold record of the proceedings be-fore the United States district judge together with the testimony heard by me, I aminclined to think and therefore find that the position of management, Including that ofPresident Sklar, was consistent throughout the whole dispute which began shortly afternew management took over In February 1961, and continued down to and after Novem-ber 7, 1961. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives refuse to accede to the suggestion of the Company for a reduction in wagerates.The clearest interpretation shows not a threat, but a statement of whatmight happen.The notice posted regarding the closing of the plant and the termina-tion of the employees because of the cessation of baking operations did not in itselfconstitute a threat of closing the plant in the event Kaase's employees or Local 219refused to consent to reductions in wages; moreover, the proof herein does not showthat Kaase ceased production of Saturday work and instituted a permanent discon-tinuance of normal Saturday production of goods.The facts imparted to the em-ployees in the presence of the officials of Local 219 on that day simply constitutedthe views and opinion of management, and I can find no expression of threat orreprisal or force or promise of benefit directed toward the employees; on the otherhand, I find that management adopted a proper course to inform the employees con-cerning matters which Local 219 officials apparently had not conveyed to the member-ship.I think the comment or expression of views made by Chitlik and Sklar wereprivileged within the meaning of Section 8(c) of the Act. I find that Kaase did notdisregardLocal 219 as the exclusive collective-bargaining representative of itsemployees by initiating that meeting.2. I find that Kaase did not refuse from on or about October 25, 1961, andthereafter to recognize and bargain collectively with Local 219 as the exclusivecollective-bargaining representative of its employees in an appropriate unit at a timeor times when Local 219 was the duly designated collective-bargaining representativeof the employees in an appropriate bargaining unit.Among the cases relied upon by the General Counsel in support of these allegationsof the complaint areServette, Inc.,133 NLRB 132, andSmall Tube Products, Inc.,134 NLRB 867, wherein the Board has adhered to the principle that the expirationof a contract containing a valid union-security clause does not terminate an em-ployer's duty to bargain with the contractual representative of the appropriate unit,especially where the union retained its majority beyond the expiration date.As theBoard said,inSmall Tube Products:.However,were we to direct ourselves to this contention,we note that boththe 1958 and 1959 contracts contained valid union-security clauses;that in viewthereof,and in the absence of contrary evidence,it is fair to assume that, withthe possible exception of three probationary employees,all of the employeeswho went on strike on October 16, 1960,were subject to the union-securityrequirements and were, therefore,members of the Union; . . .[Emphasissupplied.]In theinstant case,the contract was terminated by final notice by Local 219 toKaase prior to November 2, 1961,the 60-day notice having been given on July 28,and the final 5-day notice on October 24, 1961. Final dues were deducted underthe contract for the month of October and not thereafter, so that after October 31,by the action of Local 219, Kaase was freed from contractual obligations in respectof deduction of dues and union security.The majority status of Local 219 withinthe unit thus lost the support of these two clauses, and the intrusion of Local 19into the scene casts further doubt as to the applicability of theServette, Inc.,andSmall Tube Productsprinciple here.3. It is found that Kaase and the Respondent Union, Local 19, violated Section8(a)(1) and 8(b)(1)(A) of the Act in the manner in which and the place wherethey engaged in joint solicitation of employees to sign union authorization cardsin favor of Local 19.A union has no more right than an employer to attempt toarrogate to itself a responsibility that Congress has delegated to the Board whenthere is a real question concerning representation of employees existent.Local 404,International Brotherhood of Teamsters, etc. (Brown Equipment and ManufacturingCo., Inc.),100 NLRB 801. The authorization cards so obtained by the joint solici-tation or the solicitation of Local 19 representatives only, resulted in signed cardswhich in themselves were meaningless.An employer cannot assume to judge foritself upon a showing of authorization cards which of two contending unions is astatutory representative of the employees.Novak Logging Company,119 NLRB1573.4.The Respondent Kaase and the Respondent Union, Local 19, violated Section8(a)(1), (2), (3), and (5) and 8(b)(1) (A) and (2) of the Act, respectively, byjointly soliciting membership in Local 19, and thereafter executing and maintaininga collective-bargaining agreement containing a union-security clause implemented bycheckoff provisions and limiting benefits to members of Local 19, at a time whenLocal 19 had no proven representation interest in the bargaining unit and did notrepresent a majority of the employees in such unitThe collective-bargaining agreement entered into between Kaase and Local 19on November 6, 1961, was, it is said, ratified by the employees by secret ballot on THE RICHARD W. KAASEC0=,1PANY271November 18, 1961.According to counsel for Local 19, dues have been checkedoff and paid to Local 19, health and welfare, hospitalization, and pension paymentshave been made by Kaase to entities separate from Local 19, which administer thefunds in accordance with the agreement, and since December 1, Local 19 representa-tives "have been servicing their employees and administering the contract at the Kaaseplant."At thetimethe November 6, 1961, contract was made, Kaase and Local 19 werewell aware of the conflicting claim of Local 219 regarding representation. "Theexistenceof unfair labor practices permits the inference that the employees did nothave that freedom of choice which is the essence of collective bargaining."Interna-tional Association of Machinists etc. v. N.L.R.B.,311 U.S. 72, 79. See alsoPaul M.O'Neill International Detective Agency V. N.L.R.B.,280 F. 2d 936 (C.A. 3), enfg.124 NLRB 167;Duralite Co., Inc.,132 NLRB 425. Because the collective-bargainingagreement executed by Kaase and Local 19 contains provision requiring Kaase asthe employer to make contribution to the health, welfare, and pension plan coveringmembers of Local 19 and restricting benefits to members of Local 19 in goodstandingand their families, Kaase has encouraged membership in Local 19 and discouragedmembership in Local 219 in violation of Section 8(a)(3) of the Act. Local 19 isthereby in violation of Section 8(b) (2) of the Act.Duralite Co., Inc., supra;Northeast Coastal, Inc.,124 NLRB441; Jandel Furs,100 NLRB 1390. See alsoMidwest Piping & Supply Co., Inc.,63 NLRB 1060.InCelanese Corporation of America,95 NLRB 664, 672, the Board held that acertified bargainingagenthas the benefit of a presumption that such status continuesbut that this presumption is rebuttable in the presence of unusual circumstances at anytime and, even in the absence of unusual circumstances, when the certification is morethan 1 year old. In the instant case, any presumption that Local 219 hadcontinuingrepresentation rights as collective-bargaining agent after October 25, 1961, is rebuttedby an apparent,if not real, showing by Local 19 that it was the collective-bargainingrepresentative of the employeesof Kaasein the bargaining unit.5. I find that the discharge of employees Thompson, Randles, Lutch, Lohr, Moore,Klun, and Hamiltonin the month of October 1961 was ineach instancefor apparentgood causeand that the General Counsel has failed to prove by the preponderanceof evidence that these employees were discharged for the reason that they had or thatKaase believed they had joined or assisted Local 219 or engaged in other activities forthe purpose of collective bargaining, or because they failed or refused to join orassist Local 219 or because the Respondent Employer acted withan intentto destroythe majority status of Local 219.6. It has been found that the collective bargaining agreement between Kaase andLocal 219 terminated and became of no force and effect after October 25, 1961; andit further is found that the collective agreement of November 6, 1961, between Kaaseand Local 19isnulland void and of no force and effect because at the time of theexecution of that agreement and the entering into thereof by the parties, Local 19was not the duly designated representative of a majority of the employees withinthe appropriate unit.7.All bakery employees including helpers, shipping and receiving departmentemployees, porters, maintenance employees, and work leaders, but excluding salesemployees, truckdrivers, office clerical employees, professional employees, guards,and supervisors as defined in the Act constitute a unit appropriate for the purposesof collectivebargainingfor these employees of Kaase.8. It is found that to effectuate the purposes of the Act and to afford the employeesof Kaase within the above-named appropriate unit the right to self-organizationand to bargain collectively through a representative of their own choosing, and toengage in other concerted activities for the purpose of collective bargaining or othermutual aid or protection, the Board should at the earliest appropriate time orderan election to be conductedamongthe employees in said unit to allow them todetermine whether they desire Local 219 or Local 19 or any other bargainingrepresentative to represent them for the purposes of collective bargaining.(Local 219 was certified as the representative of the employees in the appropriateunit on April 18, 1960; the injunction granted by Judge Green on May 23, 1962,requires both Kaase and Local 19 to abandon the collective-bargaining agreementwhich they entered into on November 6, 1961, requires Kaase to withdraw recognitionof Local 19 as the exclusive bargaining agent and to refrain from giving support andassistanceto Local 19 or any other union, and denies the request of the GeneralCounsel for an order to compel Kaase to bargain collectively with Local 219 as theexclusive bargaining representative of its employees, pending final disposition bythe Board.) 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of the Respondent The Richard W. Kaase Company, and theRespondent Bakery and Confectionery Workers International Union, Local 19,Independent, set forth in section 111, above, which have been found to be violativeof the Act, occurring in connection with the operations of the Respondent Employerdescribed in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent Employer and the Respondent Union haveengaged in certain unfair labor practices, I shall recommend that they cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent Employer and the Respondent Union enteredinto a collective-bargaining agreement after recognition by the Respondent Employerof the Respondent Union, and did so during the pendency of a question concerningthe represetation of the employees covered thereby, and having found that by suchconduct the Respondents have interfered with, restrained, and coerced said employeesin the exercise of their right freely to choose their own bargaining representativeand Respondent Employer has accorded unlawful assistance and support to theRespondent Union, therefore, in order to dissipate the effect of the Respondents'unfair labor practices, I shall recommend that Respondent Employer be ordered towithdraw and withhold all recognition from Respondent Union and that Respondentscease giving effect to the aforementioned agreement, or to any renewal or extensionthereof, until such time as Respondent Union shall have been certified by the Boardas the exclusive representative of the employees in question.By maintaining said agreement which contains a union-security clause implementedby a dues checkoff provision, the Respondents have coerced employees who had notbecome members of Respondent Union prior to the execution of the agreement tojoin said Union and assume the monetary obligation of members. Therefore, in orderto nullify the coercive effect of said agreement, I shall further recommend that theRespondents be ordered, jointly and severally, to reimburse those employees whobecame members of the Respondent Union after the execution of the aforesaidagreement for moneys paid by them or deducted from their earnings for initiationfees, dues, assessments, or other obligations of membership in the Respondent Union.CONCLUSIONS OF LAW1.The Richard W. Kaase Company, Respondent, is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.American Bakery and Confectionery Workers International Union, Local 219,AFL-CIO, and Bakery and Confectionery Workers International Union, Local 19,Independent, are labor organizations within the meaning of Section 2(5) of the Act.3.All of the employees of The Richard W. Kaase Company employed in itsbakery including helpers, shipping and receiving department employees, porters,maintenance employees, and work leaders, but excluding sales employees, truck-drivers, office clerical employees, professional employees, guards, and supervisorsas defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.The Respondent Employer violated Section 8 (a) (1) and the Respondent Unionviolated Section 8(b) (1) (A) of the Act by making statements in the nature of threatsand coercion to the employees of the Employer in conjunction with their jointsolicitation of said employees to sign union authorization cards in behalf of or tobecome members of the Respondent Union.5.The Respondent Employer violated Section 8(a)(1), (2), and (3) and theRespondent Union violated Section 8(b)(1)(A) and (2) of the Act, by jointlysolicitingmembership in the Respondent Union and thereafter executing and main-taining a collective-bargaining agreement containing a union-security clause imple-mented by checkoff provisions and limiting benefits to members of the RespondentUnion at a time when that Union had no representation interest in the bargainingunit and did not represent a proven majority of the employees in such unit, and didnot represent an uncoerced majority of the employees in that unit. ADAMSON COMPANY, INC.2736.The Respondent Employer has not violated Section 8(a)(5) oftheAct byrefusing to bargain in goodfaith withAmericanBakery and ConfectioneryWorkersInternational Union,Local 219, AFL-CIO, as alleged in the complaint.7.TheRespondent Employer has not violated Section 8 (a) (3) oftheAct asalleged in the amendment to the consolidated complaint.[Recommended Order omitted from publication.]Adamson Company,Inc.andUnited Steelworkers of America,AFL-CIO.Case No. 8-CA-2830.March 8, 1963DECISION AND ORDEROn November 15, 1962, Trial Examiner George L. Powell issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached, Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report together with a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed,.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings,' conclusions, and recommenda-tions 3 of the Trial Examiner except as noted herein.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.4'The Respondent's requestfor oral argument before the Board is hereby denied as therecord, the exceptions, and the brief adequately present the issues and positions of theparties.2We agree with the TrialExaminerthat the Respondent violated Section 8(a) (1) byunlawfully interrogating its employeesconcerningtheir union activity, by threatening toclose its plant if the Union came in, and by threatening to discharge employees for engag-ing in union activity.However,we findit unnecessary to pass upon the Trial Examiner'sadditionalfinding that Breckenridge's false statementto the assembled employees that hehad receivedorders from Respondent's presidentto fire Bodey for tearing up trucks alsoviolated Section 8(a) (1) of the Act.Such an additional finding would not affect thescope ofour Order herein.3MemberRodgers, forthe reasons set forth in his dissenting opinion inIsis Plumbing &HeatingCo., 138 NLRB 716, would not require the payment of interest on the backpayaward providedfor herein.4The appendix attached to the Intermediate Report is hereby modified by adding thefollowing immediately below the signature line at the bottom of the notice:NoTID.-We will notify the above-named employee, if presently serving in the ArmedForces of the UnitedStates, ofhis right to full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.141 NLRB No. 17.